PER CURIAM.
Appellant appeals the trial court’s denial of his motion to withdraw his plea. Appellant alleges that the trial court erred in fading to obtain and consider a predisposition report before disposition and in failing to advise Appellant of his right to request the report.
The State urges this court to affirm because the issue was not preserved for review. However, section 924.051, Florida Statutes, does not apply in juvenile proceedings to bar appellate review of unpre-served issues. See State v. 716 So.2d 269 (Fla.1998); A.I. v. State, No. 99-3899, — So.2d -, 2000 WL 1089160 (Fla. 1st DCA Aug. 7, 2000) (citing T.M.B., supra).
On the merits, the State concedes error. See J.E.W. v. State, 672 So.2d 72, 74 (Fla. 1st DCA 1996); B.B. v. State, 718 So.2d 399 (Fla. 4th DCA 1998) (citing Lunn v. State, 675 So.2d 648 (Fla. 2d DCA 1996)). We therefore reverse and remand for preparation of a predisposition report and for a new disposition hearing.
BOOTH and BENTON, JJ„ and SHIVERS, DOUGLASS B., SENIOR JUDGE, CONCUR.